DETAILED ACTION
This action is in response to amendments received in an RCE on 6/20/2022. Claims 1-30 were previously pending. Claims 1, 3, 5, 7-10, 18 and 20 have been amended and claims 4, 6, 16 and 19 canceled. A complete action on the merits of claims 1-3, 5, 7-15, 17-18 and 20-30 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schroeppel (US Patent No. 6,366,808).
Regarding Claim 1, Schroeppel teaches a method for treating tissue, comprising: 
providing a medical device coupled to a power source (generator 103, Figs. 3D-E), the medical device having an expandable structure (leads 90-92) having at least three arms (Figs. 3D-E), each arm having a proximal portion, a distal portion, and a plurality of conductive elements (electrodes 93-98), the plurality of conductive elements being distal facing on the distal portion of each arm (Figs. 3D-E and Col. 10, ll. 19-Col. 11, ll. 12); 
inserting the medical device into the tissue (Figs. 3D-E); 
positioning the distally facing conductive elements proximate the tissue (Figs. 3D-E); 
activating the plurality of conductive elements to deliver at least one train of biphasic electroporation pulses to the tissue (Col. 14, ll. 18-28), and delivery of the electroporation at an output voltage that is between 800 and 2000 volts (“up to 900 V” Col. 13, ll. 32-49 and claim 14); and removing the medical device from the tissue (“The anchoring mechanism must permit penetration of the tissue, anchoring in soft and retracting tissue, and safe removal” in Col. 10, ll. 60-Col. 11, ll. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 7-15, 17 and 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeppel  in view of Francischelli (US Pub. No. 2010/0023004).
Regarding Claim 2, Schroeppel teaches wherein the output voltage is between 800 and 1500 volts and a current range of 40-100 mA (“up to 900 V” Col. 13, ll. 32-49 and claim 14 and Col. 6, ll. 39-64), but does not teach a current in a range of between 8 and 25 Amps. In the same field of invention, Francischelli teaches a method for treating tissue with electroporation at currents in the range of 8-25 Amps [0031]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to select a range of the current such that the applied current can be specifically directed and to deliver very specific lesions patterns without the generation of excessive heat. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a current range of 8-25 Amps, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 3, Schroeppel teaches wherein the at least one train of biphasic electroporation pulses is 8 pulses of 100 microseconds in Col. 2, ll. 57-60 but not specifically 40 biphasic electroporation pulses and the 40 biphasic electroporation pulses last for 8 milliseconds. Francischelli further teaches “for effectuating transmural ablation of cardiac tissue by IEP delivered over 5 seconds, with each train or train segment 52 comprised of 40 pulses over 8 milliseconds at a frequency of 1 Hz” in [0031]. Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to program the generator of Schroeppel to supply 40 pulses over 8 milliseconds at a frequency of 1 Hz for best results in treating cardiac tissue by IEP as Francischelli has found and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding Claim 5, Schroeppel teaches the invention as applied above, but not wherein each of the biphasic electroporation pulses has an inter-pulse interval of 20 us. Francischelli teaches “minimum pulse width of 1 .mu.s and inter-pulse interval of 10 .mu.s both in monophasic and biphasic modes” in [0029] and “inter-pulse interval of 100 microseconds” in [0031]; therefore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP 2144.05I. It would have been obvious to one having ordinary skill in the art at the time the invention was made to program the pulse generator of Schroeppel to deliver each of the biphasic electroporation pulses at an inter-pulse interval of 20 us as claimed for best results of the specific treatment. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Schroeppel teaches the invention as applied above, but not wherein each of the at least one train of biphasic electroporation pulses has a pulse cycle length, the pulse cycle length is approximately 800 us. Francischelli teaches “the pulsed, biphasic energy has a cycle time of not more than 500 microseconds” in [0008]. Examiner takes the position that given the broadest reasonable interpretation, 500 microseconds is approximately 800 us since the time difference does not seem to change the scope of the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made to program the pulse generator of Schroeppel to deliver each of the at least one train of biphasic electroporation pulses has a pulse cycle length, the pulse cycle length is approximately 800 us as claimed for best results of the specific treatment. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 8, Schroeppel teaches the invention as applied above, but does not teach wherein inserting the medical device into the tissue further comprises inserting the medical device into a myocardium tissue, the plurality of conductive elements being configured to detect an electrical activity of the myocardium tissue, the delivery of the at least one train of biphasic electroporation pulses is timed to correspond with an onset of depolarization of the myocardium tissue. Francischelli teaches a method of cardiac ablation by inserting the electrodes into a myocardium tissue, the plurality of conductive elements being configured to detect an electrical activity of the myocardium tissue, the delivery of the at least one train of biphasic electroporation pulses is timed to correspond with an onset of depolarization of the myocardium tissue (see [0003]-[0004] and [0033]-[0038]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to insert the electrodes of Schroeppel into a myocardium tissue, the plurality of conductive elements being configured to detect an electrical activity of the myocardium tissue, the delivery of the at least one train of biphasic electroporation pulses is timed to correspond with an onset of depolarization of the myocardium tissue for use in cardiac ablation in view of the teaching of Francischelli, since it is taken that the apparatus of Schroeppel is well configured to be used in other treatments such as cardiac ablation procedures.
Regarding Claim 9, Schroeppel teaches “The electroporation pulses may be biphasic and may be applied synchronously with a detected heartbeat in order to reduce the risk of inducing cardiac arrhythmias” in Col. 14, ll. 18-20, but does not specifically teach the cardiac ablation procedure as claimed; however, Francischelli teaches such that inserting the medical device into the tissue further comprises inserting the medical device into a myocardium tissue, the plurality of conductive elements being configured to detect an electrical activity of the myocardium tissue, the delivery of the at least one train of biphasic electroporation pulses is timed to correspond with when the myocardium tissue is fully polarized just before a normal sinus rhythm activation (see [0003]-[0004] and [0033]-[0038]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to insert the electrodes of Schroeppel into a myocardium tissue such that the plurality of conductive elements are configured to detect an electrical activity of the myocardium tissue, the delivery of the at least one train of biphasic electroporation pulses is timed to correspond with when the myocardium tissue is fully polarized just before a normal sinus rhythm activation in order to prevent cardiac arrhythmia during the procedure. 
Regarding Claim 10, Schroeppel teaches a method of ablating cardiac tissue, comprising: providing a medical device coupled to a power source 103 (Figs. 3D-E), the medical device having an expandable structure with at least three arms 90-92, each arm having a proximal portion, a distal portion, and a plurality of conductive elements 93-98, the plurality of conductive elements being distal facing on the distal portion of each arm (Figs. 3D-E) and the pulsed energy including a plurality of biphasic electroporation pulses (Col. 14, ll. 18-28); however, Schroeppel teaches treating tumors and does not specifically state or show positioning the plurality of conductive elements adjacent an endocardial surface of a heart; and conducting pulsed energy to the plurality of conductive elements to induce irreversible electroporation ablation of tissue therebetween, the pulsed energy including a plurality of biphasic electroporation pulses each having a pulse width of not more than 50 us.
In the same field of electroporation therapy, Francischelli teaches a method of cardiac ablation and further teaches “In some embodiments, once the target site (e.g., right atrium, left atrium, epicardial surface, endocardial surface, etc.) is accessible, a user guides the jaws 66, 68 to the target site. Once the electrodes 70, 72 are located in a desired position, the electrodes 70, 72 are then energized with high voltage, pulsed energy for short durations as described above to induce cell electroporation and death at the tissue between the electrodes” in [0044] and further teaches conducting pulsed energy to the plurality of conductive elements to induce irreversible electroporation ablation of tissue therebetween “It has surprisingly been found that with electroporation ablation applications, these orientations and dimensions effectuate desired irreversible cardiac cell electroporation with relatively narrow electrodes, and thus a relatively narrow resultant lesion” in [0046] and the pulsed energy including a plurality of biphasic electroporation pulses each having a pulse width of not more than 50 us “each train having 20-60 biphasic pulses, 5-200 microseconds in width” in [0031].
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use the system of Schroeppel in cardiac ablation by positioning the plurality of conductive elements adjacent an endocardial surface of a heart; and conducting pulsed energy to the plurality of conductive elements to induce irreversible electroporation ablation of tissue therebetween, the pulsed energy including a plurality of biphasic electroporation pulses each having a pulse width of not more than 50 us in view of the founding of Francischelli in order to perform cardiac ablation, since it is taken that the apparatus of Schroeppel is well configured to be used in other treatments such as cardiac ablation procedures.
Regarding Claim 11, Schroeppel teaches wherein the plurality of conductive elements includes a plurality of electrodes 93-98 (Figs. 3D-E and Col. 10, ll. 30-34).
Regarding Claim 12, Schroeppel teaches wherein each arm has three or more electrodes (“The number of electrodes depended upon the tumor size and shape. The goal was to encompass the tumor with the electric field. Xin et al. state that, depending upon tumor composition and location, soft, flexible or hard electrodes with 0.1 cm diameters were used. The anode(s) was(were) placed within the tumor and the cathode(s) was(were) separated by from 1-3 cm. from the anode(s) or by a distance of 2-3 tumor diameters. There were a minimum of 2 electrodes and, at the other extreme, 2 anodes and 4-6 cathodes set up in two groups to establish two electric fields for a tumor of 6 cm. or larger” in Col. 6, ll. 42-52); therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add three or more electrodes to each arm in order to encompass a larger tumor as Schroeppel teaches.
Regarding Claims 13-14, Schroeppel teaches wherein each pulse train includes “eight pulses of 100 microsecond” in Col. 2, ll. 57-58, but not 10 to 60 biphasic electroporation pulses each pulse train lasting less than 50 millisecond. Francischelli teaches “with each train or train segment 52 comprised of 40 pulses over 8 milliseconds” in [0031].
Regarding Claim 15, Schroeppel teaches wherein the pulsed energy has an output voltage of between approximately 500 volts and approximately 1000 volts (“up to 900 V” Col. 13, ll. 32-49 and claim 14).
Regarding Claim 17, Schroeppel teaches wherein the delivery of the energy is at an output voltage that is between 800 and 2000 volts (“up to 900 V” Col. 13, ll. 32-49 and claim 14).
Regarding Claim 21, Schroeppel teaches wherein the method further comprises expanding the at least three arms before pulsed energy is conducted to the plurality of conductive elements (Figs. 3D-E).
Regarding Claim 22, Schroeppel teaches wherein the at least three arms are movable from a first configuration to a second configuration, the method further comprising positioning the medical device adjacent the endocardial surface of the heart (in view of the teachings of Francischelli) when the at least three arms are in the first configuration (a first configuration of insertion into tissue and a second configuration of expanded within the tumor, see Col. 10, ll. 19-Col. 11, ll. 12 and Figs. 2-4b of Schroeppel).
Regarding Claim 23, Schroeppel teaches wherein the method further comprises transitioning the at least three arms from the first configuration to the second configuration (Figs. 2-4b and Col. 10, ll. 19-Col. 11, ll. 12).
Regarding Claim 24, Schroeppel teaches wherein the at least three arms are in the second configuration when the at least three arms are in contact with the endocardial surface of the heart (Schroeppel shows the leads expanded within the tumor, in view of the teachings of Francischelli, the leads would be expanded to be in contact with the endocardial surface of the heart for cardiac ablation).
Regarding Claim 25, Schroeppel teaches wherein the first configuration is a collapsed configuration (delivery into tissue) and the second configuration is an expanded configuration (expanded within the tumor/ cardiac tissue, see Col. 10, ll. 19-Col. 11, ll. 12 and Figs. 2-4b of Schroeppel).
Regarding Claim 26, Schroeppel teaches wherein when in the second configuration, the at least three arms are co-planar (Fig. 3d of Schroeppel).
Regarding Claim 27, Schroeppel teaches where the distal portion of the medical device further includes a distal tip, the distal tip extending distally beyond the at least three arms when the at least three arms are in the second configuration (the tip electrodes 94, 96 and 98 as seen in Fig. 3d of Schroeppel).
Regarding Claim 28, Schroeppel teaches where the at least three arms are flexible and transitionable to a third configuration when in contact with the endocardial surface of the heart (the leads are flexible Fig. 3d vs. 3e of Schroeppel and change configuration when withdrawing from tissue).
Regarding Claim 29, Schroeppel teaches wherein the medical device has an elongate body having a proximal portion and a distal portion, the at least three arms extending toward the proximal portion of the elongate body when in the third configuration (during withdrawal from tissue, naturally the leads will be withdrawn toward the proximal end of the device).
Regarding Claim 30, Schroeppel teaches wherein each arm has at least three conductive elements (“The number of electrodes depended upon the tumor size and shape. The goal was to encompass the tumor with the electric field. Xin et al. state that, depending upon tumor composition and location, soft, flexible or hard electrodes with 0.1 cm diameters were used. The anode(s) was(were) placed within the tumor and the cathode(s) was(were) separated by from 1-3 cm. from the anode(s) or by a distance of 2-3 tumor diameters. There were a minimum of 2 electrodes and, at the other extreme, 2 anodes and 4-6 cathodes set up in two groups to establish two electric fields for a tumor of 6 cm. or larger” in Col. 6, ll. 42-52); therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add three or more electrodes to each arm in order to encompass a larger tumor as Schroeppel teaches.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Francischelli (US Pub. No. 2010/0023004) in view of Deem (US Pub. No. 2007/0265687) and further in view of Schroeppel (US Patent No. 6,366,808).
Regarding Claim 20, Francischelli teaches a method of ablating cardiac tissue (abstract), comprising: providing a medical device coupled to a power source, positioning the plurality of conductive elements adjacent an endocardial surface of a heart; and conducting pulsed energy to the plurality of conductive elements to induce irreversible electroporation ablation of tissue therebetween, the pulsed energy including at least one train of 10 to 60 biphasic electroporation pulses ([0031] and “In some embodiments, once the target site (e.g., right atrium, left atrium, epicardial surface, endocardial surface, etc.) is accessible, a user guides the jaws 66, 68 to the target site. Once the electrodes 70, 72 are located in a desired position, the electrodes 70, 72 are then energized with high voltage, pulsed energy for short durations as described above to induce cell electroporation and death at the tissue between the electrodes” in [0044]); however, does not teach the medical device having an expandable structure with five arms, each arm having a proximal portion, a distal portion, and a plurality of conductive elements, the plurality of conductive elements being distal facing on the distal portion of each arm; and delivery of the energy at an output voltage that is between 800 and 2000 volts. 
In the same field of irreversible electroporation, Deem teaches an expandable basket having a plurality of arms (at least 5) with each arm having a plurality of electrodes used in irreversible electroporation (see Fig. 8 and [0077] and [0092]-[0097]). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to connect a similar basket device to the generator of Francischelli in order to better contact targeted tissue to be treated at the same time. In addition, Francischelli teaches delivering a voltage in the range of 200-700 V to tissue and not delivery of the electroporation energy at an output voltage that is between 800 and 2000 volts as claimed. 
In the same field of invention, Schroeppel teaches a method of treating tissue with electroporation and further teaches “Voltages up to 900 V would be even more beneficial and are practical to generate” (Col. 13, ll. 39-40 and claim 14). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to have the generator of Francischelli programmed to deliver a voltage of up to 900 volts for a better effective treatment since it is more beneficial and are practical to generate as Schroeppel teaches. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Neither of the cited references alone or in combination teaches the method of claim 10 teaches wherein each of the plurality of biphasic electroporation pulses has a pulse width of between 0.005 us and 5 us, and an inter-pulse interval of 20 us as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794